Title: Abigail Adams to Mercy Otis Warren, 28 February 1780
From: Adams, Abigail
To: Warren, Mercy Otis




Febry. 28 1780


How does my Dear Mrs. Warren through a long and tedious Winter? in which I have never been honourd with a single line from her hand. Possibly she may think me underserving of her favours; I will not presume to lay claim to them upon the score of merrit, but surely she should have charitably considered my lonely State, and Brightned the Gloomy hour with the Benign Rays of her Friendship dispenced through her elegant pen.
A Succession of tormenting whitlows has prevented me from inquiring after the Health of my much valued Friend. Those difficulties being now removed I have the pleasure of making that inquiry? and of communicating to her the agreable intelligance I received last week, by a vessel arrived at Newburyport from Corruna in Spain, of the safe arrival of Mr. Adams at that Port, in Eighteen days after he left Bos­ton. I have not as yet, received any Letters, nor any certain account why they made that port, it is rumourd that the vessel sprung a leak.
I suppose he will proceed by land to France tho a journey of 700 miles, from whence I hope soon to be favourd with the certainty of his arrival.
By Capt. Sampson there came two Letters, one from Mr. Lee and one from a Mr. Gellée, to Mr. Adams. By Mr. Lee’s I find that affairs go on in the old course at Passy. “The Counsel there is composed of the same Honorable Members, says Mr. Lee, as when you left it, with the reinforcement of Samll. Wharton, Samll. Petrie and the Alexanders, a match is concluded between one of the daughters and Jonathan Williams this August and natural family compact will I hope promote the publick as well as private Interests.”
There is a party in France of worthless ambitious intrigueing Americans, who are disposed to ruin the reputation of every Man whose Views do not coinside with their selfish Schemes. Of this you will be satisfied when I tell you that Mr. Gellee writes thus,
“After your departure reports were circulated here that you were gone to England and that during your Station here, you had entertaind an Illicit correspondence with the British Ministry. It was even published here that Mr. Samll. Adams had headed a conspiration and contrived to surrender Boston to the English. In vain did I endeavour to shew them the absurdity of the former opinion, by your embarking in the same ship with the Chevalier, but you know the people in this country are in general very Ignorant of American affairs which give designing Men an opportunity to shew their Malignity.”
How happy my dear Madam would America have been, had it been her Lot, to have contended only with foreign Enemies, but the rancour of her internal foes have renderd the task of the patriot peculiarly difficult and Dangerous.
I sometimes contemplate the situation of my absent Friend, honourd as he is at present with the confidence of his Country, as the most critical and hazardous Embassy to his reputation, his honour, and I know not but I may add life, that could possibly have been entrusted to him. I view him beset with the machinations of envy, the Snares of Treachery, the malice of Dissimulation and the Clandestine Stabs of Calumny.
Can the Innocence of the dove or the wisdom of a more subtle animal screne him from all these foes? Can the strictest integrity and the most unwearied exertions for the benefit and happiness of Mankind secure to him more, than the approbation of his own Heart.

All other applause without that would be of small Estimation, yet one would wish not to be considerd as a selfish, designing, Banefull foe, when they have worn out their lives in the service of their country.
Those who Envy him, his situation see not with my Eyes, nor feel with my Heart. Perhaps I feel and fear too much.
I have heard this winter of a Letter from a Lady to her son containing Strictures upon Lord Chesterfields Letters. I have not been favourd with a sight of it, tho I have wished for it. A collection of his Lordships Letters came into my Hands this winter which I read, and tho they contain only a part of what he has written, I found enough to satisfy me, that his Lordship with all his Elegance and graces, was a Hypocritical, polished Libertine, a mere Lovelace, but with this difference, that Lovelace was the most generous Man of the two, since he had justice sufficient to acknowledge the merrit he was distroying, and died penitently warning others, whilst his Lordship not content himself with practiseing, but is in an advanced age, inculcateing the most immoral, pernicious and Libertine principals into the mind of a youth whose natural Guardian he was, and at the same time calling upon him to wear the outward Garb of virtue knowing that if that was cast aside, he would not be so well able to succeed in his persuits.
I could prove to his Lordship were he living that there was one woman in the world who could act consequentially more than 24 hours, since I shall dispise to the end of my days that part of his character. Yet I am not so blinded by his abuse upon our sex, as not to allow his Lordship the merrit of an Elegant pen, a knowledge of Mankind and a compiler of many Excellent maxims and rules for the conduct of youth, but they are so poisoned with a mixture of Libertinism that I believe they will do much more injury than benifit to Mankind. I wish my dear Madam you would favor me with a coppy of the Letter said to be in your power.
How does that patient sufferer Mrs. Lothrope? She is one of those who is to be made perfect through sufferings, nor will the prediction be unaccomplished in her, my affectionate regard to her, and a tender commiseration for her sufferings.
I spent a most agreable Evening with you not long since in immagination. I hope to realize it in the approaching Spring.

My respectfull regards to Generall Warren, complements to my young Friends from their and your affectionate Friend,
Portia


My Daughter presents her duty and reflects with pleasure upon the winter she so agreably spent with you. She remembers Master George with affection, the other young Gentlemen with complacency.

 